UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TANYA VALENCIA MACK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00348-WDQ-2)


Argued:   September 21, 2012                 Decided:   October 18, 2012


Before WILKINSON and DAVIS, Circuit Judges, and Max O. COGBURN,
Jr., United States District Judge for the Western District of
North Carolina, sitting by designation.


Affirmed by unpublished opinion.      Judge Wilkinson wrote         the
opinion, in which Judge Davis and Judge Cogburn joined.


ARGUED: William Lawrence Welch, III, Baltimore, Maryland, for
Appellant. Christopher John Romano, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.  ON BRIEF: Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
WILKINSON, Circuit Judge:

        Tanya     Valencia          Mack       challenges        her      conviction        for

conspiring        to    distribute           and      to     possess     with    intent     to

distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

846 on various grounds.                     In particular, she argues that the

district court erred in (1) admitting expert testimony regarding

the use of coded language on government wiretaps, (2) allowing a

prosecution       witness         to    mention        a     utility     bill    for     Mack’s

residence, and (3) refusing to define “reasonable doubt” in its

jury instructions.            For the reasons that follow, we reject these

challenges and affirm Mack’s conviction.



                                                I.

                                                A.

     In January 2008, the Harford County Narcotics Task Force

(“Task Force”) began to investigate an alleged conspiracy to

distribute cocaine involving Mack, as well as her sister, Candis

Unita     Mack     (“Candis”);           her       brother,     Winston        Charles    Mack

(“Winston”);        and      her       boyfriend,          Fernando     Alexander      Settles

(“Settles”).           As    part      of   its       investigation,      the    Task     Force

obtained        authorization          from    the         Circuit     Court    for    Harford

County, Maryland, to intercept telephone calls placed to and

from all the conspirators’ mobile telephones, including Mack’s.

Between    January          and    March      2008,     the    Task     Force    intercepted

                                                  2
thousands of calls, some of which contained coded references to

cocaine and the narcotics trade.

      The Task Force also conducted visual surveillance of Mack

and   her    coconspirators.            For      example,          on   one     occasion,      Task

Force members observed Mack meeting with one individual, whom

the police stopped shortly thereafter, discovering cocaine in

his vehicle.          Task Force members also observed Mack regularly

coming      from     and   going       to    a   particular             house    in   Abingdon,

Maryland, which they concluded was Mack’s residence.                                      Indeed,

after the police discovered 250 grams of cocaine on Settles’s

person      during    a    traffic      stop         and    arrested       him    for     cocaine

possession, the driver of the vehicle in which Settles had been

travelling called Mack to say that he and Settles had been on

their way to the Abingdon house to see Mack when they were

pulled over.

      Based on the intercepted calls and the surveillance, the

Task Force obtained a warrant to search the Abingdon house.                                    The

Task Force executed the warrant on March 5, 2008, recovering the

mobile      telephone      on       which    Mack      had     made      and     received      the

intercepted        calls;       a     digital        scale     with       cocaine        residue;

inositol, a cutting agent; and baking soda.                                Mack was present

during      the    search,      and    the    Task         Force    arrested       her    at    its

conclusion.



                                                 3
     A   federal         grand   jury       indicted         Mack   --   along        with   her

sister, brother, boyfriend, and a fourth codefendant -- on one

count of conspiring to distribute and to possess with intent to

distribute fifty grams or more of cocaine base and 500 grams or

more of cocaine powder in violation of 21 U.S.C. §§ 841(a)(1)

and 846.

                                              B.

     Mack was tried before a jury in the U.S. District Court for

the District of Maryland.                  At trial, the prosecution called as

an expert witness Detective Sean Marston, a member of the Task

Force who had participated in the investigation of Mack and her

coconspirators.           Specifically, the prosecution offered Marston

“as an expert witness with regard to the methods and practices

of   drug    traffickers         and       drug       conspiracies,      with      regard    to

quantities,    packaging,         prices,         and       distribution      of   controlled

substances,        as    well    as    the        interpretation         of    coded     phone

language     and    conversations            that       occur    over    wiretaps.”          To

establish    his        qualifications        as       an    expert     on    these    topics,

Marston testified that he had served as a police officer for

more than thirteen years; that he had previously served as a

task-force         officer       assigned              to     the     Drug         Enforcement

Administration; that he had monitored wiretaps dozens of times,

listening    to     thousands         of    drug-related         conversations          in   the

process; that, as a result of his experience, he was familiar

                                                  4
with the code words and phrases used by narcotics dealers and

purchasers; that he had served as an affiant on the wiretap

applications           for        the     telephones         used     by     Mack     and    her

coconspirators and had listened to thousands of their telephone

calls;      and    that      the        judge   presiding      over        Mack’s   trial     had

previously accepted him as an expert in interpreting coded drug-

related conversations in the joint trial of Mack’s brother and

boyfriend.

      Although Mack’s trial counsel did not object to Marston’s

testifying as an expert on the general practices and methods of

the   drug        trade      or    on     the   details       of     the    distribution      of

narcotics, he did object to Marston’s testifying as an expert in

interpreting coded drug-related conversations.                                Mack’s counsel

noted that Marston had taken only “high school English, high

school Spanish”; that he was “not a linguist”; and that he was

“not a cryptographer or a cryptologist.”                              The district court

overruled this objection, deeming Marston adequately qualified

as an expert in interpreting coded drug-related conversations

based on his extensive experience with the drug trade.

      As the prosecution proceeded to play recordings of a number

of    the    intercepted            telephone        calls     for    the     jury,    Marston

identified various words and phrases on the recordings as coded

references        to   drugs       or     the   drug   trade.         For     example,      after

learning that the police had seized one kilogram of cocaine from

                                                 5
Candis during a traffic stop, Mack had called another relative

to   discuss    Candis’s       arrest,          and       at    one     point      during    the

conversation,       the   phrase        “the        majority”     was       used.      Marston

construed this phrase to mean that Mack had contributed most of

the money that had been used to purchase the seized kilogram of

cocaine.     In another intercepted call, Mack instructed Winston

to obtain baking soda and to “cook six plates of food,” which

Marston    interpreted        as    a    reference         to    six       ounces    of     crack

cocaine.     The jury also heard conversations between Mack and

unidentified        callers    in       which       the    phrases         “both    kind”     and

“playing hard, hard, playing basketball” were used.                                    Marston

interpreted the first phrase as a reference to powder and crack

cocaine and the second as a reference to 3.5 grams of cocaine.

     In     cross-examining         Marston,          Mack’s          counsel      noted     that

Marston would often interpret a particular word -- say, “food” -

- as a coded reference to cocaine in one conversation only to

ascribe an ordinary, innocent meaning to the very same word in

another conversation.          To illustrate these discrepancies, Mack’s

counsel began to play recordings of conversations that Marston

had not identified as containing coded language, prompting the

prosecution to challenge their relevance.                             Besides his initial

objection      to     Marston’s          qualifications               as    an      expert     in

interpreting coded drug-related conversations, however, Mack’s



                                                6
counsel        never      objected       to        any     of    Marston’s    specific

interpretations.

     The prosecution also called Detective Aaron David Penman to

testify about the search of the Abingdon house and Mack’s arrest

there.         When     asked     by    Mack’s      counsel     on   cross-examination

whether he had been able to determine who owned the Abingdon

house by, for example, checking Maryland State Department of

Assessments and Taxation records, Penman testified that he was

sure he had checked the records but that he could not recall the

result    of      that     inquiry.            On     redirect       examination,    the

prosecution asked Penman whether he had performed a “utilities

check” on the house before applying for a search warrant, to

which Penman responded that he had done so, finding a utility

bill for the house that was in Mack’s name.                             Mack’s counsel

objected that Penman’s reference to the utility bill contained

inadmissible          hearsay,    but    the       district     court   overruled    the

objection on the ground that the prosecution was asking Penman

merely    to    “report     the    result      of    his   investigation     and    state

that.”

     Before the jury retired to deliberate, Mack’s counsel asked

the district court to define the term “reasonable doubt” in its

jury instructions, but the district court denied the request.

Instead, the district court instructed the jury merely that it



                                               7
had to find Mack guilty beyond a reasonable doubt, leaving the

term undefined.

       The jury convicted Mack on the conspiracy charge, and the

district court imposed a sentence of 240 months’ imprisonment,

ten years of supervised release, and a $100 special assessment.

This appeal followed.



                                         II.

       Mack first argues that the district court erred in allowing

Marston   to    testify    as   an     expert    in    interpreting         coded   drug-

related      conversations.          Federal    Rule    of       Evidence   702,    which

governs the admissibility of expert-witness testimony, requires

that a witness be “qualified as an expert by knowledge, skill,

experience,        training,    or    education.”           If    so   qualified,    the

witness

       may testify in the form of an opinion or otherwise if:
       (a) the expert’s scientific, technical, or other
       specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in
       issue; (b) the testimony is based on sufficient facts
       or data; (c) the testimony is the product of reliable
       principles and methods; and (d) the expert has
       reliably applied the principles and methods to the
       facts of the case.

Fed. R. Evid. 702.

       On appeal, Mack contends that Marston’s testimony violated

Rule   702    in    several    ways.     First,       she    claims     that   “Marston

lacked    sufficient      knowledge,      skill,       experience,       training,    or

                                          8
education      either     to       opine   that    certain           apparently   ordinary

language was coded language or to interpret the unidentified

code.”       Second, she contends that Marston’s testimony “was not

the product of reliable principles and methods” and that Marston

“did not apply the principles and methods reliably to the facts

of the case.”

       We review evidentiary rulings to which a defendant objected

at trial simply for abuse of discretion, whereas a defendant

challenging an evidentiary ruling for the first time on appeal

must    also    satisfy      the     additional       requirements        of    the   “plain

error” standard.          United States v. Olano, 507 U.S. 725, 732

(1993).

                                            A.

       Mack’s counsel fairly presented to the district court his

first objection to Marston’s testimony -- namely, that Marston

was    not    sufficiently         qualified     as    an    expert      in    interpreting

coded drug-related conversations -- when he noted that Marston

had    no    training   as     a    “linguist”        or    as   a    “cryptographer”    or

“cryptologist.”         We thus review the district court’s ruling on

this objection, like any other ruling on a properly preserved

objection concerning expert testimony, for abuse of discretion.

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999); United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010) (citing

United States v. Perkins, 470 F.3d 150, 155 (4th Cir. 2006)).

                                             9
“A court has abused its discretion if its decision is guided by

erroneous legal principles or rests upon a clearly erroneous

factual finding.”        Johnson, 617 F.3d at 292 (internal quotation

marks omitted) (quoting Brown v. Nucor Corp., 576 F.3d 149, 161

(4th Cir. 2009)).

       The    district   court      in    no       way   abused    its    discretion    in

holding that Marston was adequately qualified as an expert in

interpreting coded drug-related conversations.                           As the text of

Rule 702 itself indicates, a witness can be “qualified as an

expert” on a particular topic by virtue of his “experience” as

well    as    more   formal   “training.”                In    accordance     with     this

principle, this Court has held on multiple occasions that a law-

enforcement      officer      can        be        qualified      as     an   expert    in

interpreting coded drug-related conversations simply by virtue

of his “extensive experience” with the narcotics trade.                            Wilson,

484 F.3d at 275; see also Johnson, 617 F.3d at 294; United

States v. Baptiste, 596 F.3d 214, 222 n.5 (4th Cir. 2010).

       Marston    undoubtedly       had       “extensive       experience”     with    the

narcotics trade in general and with interpreting coded drug-

related conversations in particular.                      At the time he testified

at   Mack’s    trial,    Marston     had       served     with    the    Harford     County

Sheriff’s Department for thirteen years; been the affiant for

four wiretap applications, including the application in Mack’s

case; purchased drugs as an undercover officer; and monitored

                                              10
“[d]ozens” of wiretaps, listening to “thousands” of intercepted

phone   calls   in    the      process,   including          “thousands”      of    calls

intercepted     in    the      Mack    investigation.           Through       all    this

experience,     Marston     became     familiar       with    the    jargon    used    by

narcotics     dealers.         A    veteran    law-enforcement         officer       with

extensive   experience         in   narcotics    investigations,           Marston    was

clearly qualified to testify as an expert in interpreting coded

drug-related conversations, and the district court did not abuse

its discretion in so ruling.

                                          B.

      Mack’s next challenge to Marston’s testimony concerns not

Marston’s general qualifications, but how he applied them in

interpreting        particular        words     and    phrases        used     in     the

intercepted conversations.            Specifically, Mack argues that, even

if Marston was generally qualified as an expert, and even if his

testimony     was    ultimately       based    on     “reliable      principles       and

methods,” he “did not reliably apply the principles and methods

to the facts of the case” because he did not adequately explain

“how [he] determined when apparently ordinary language did and

did   not   require      his    interpretation”         or    “how    he     determined

specific meanings from vague language.”                 We reject this argument

for the very simple reason that Mack’s counsel never presented

it to the district court, but rather raises it for the first

time on appeal.

                                          11
                                          1.

      Although this Court has held that an expert witness must

adequately explain why he interprets certain words and phrases

in wiretapped conversations as coded references to drugs or the

drug trade, see Johnson, 617 F.3d at 294-95; Wilson, 484 F.3d at

276-77, we have also held that a defendant must apprise the

district court of any inadequately explained interpretations in

order to preserve his objections to them for appeal.                             As a

general matter, to preserve a claim that a district court erred

in admitting certain evidence, a party must, “on the record: (A)

timely   object[]     or    move[]    to       strike;   and   (B)    state[]     the

specific ground, unless it was apparent from the context.”                       Fed.

R. Evid. 103(a)(1).         We have thus held that a defendant forfeits

his   claim   that   an    expert    witness      inadequately       explained    his

interpretations      of    coded   drug-related      conversations       unless    he

objected at trial to the specific interpretations he contends

were unsupported.          See Wilson, 484 F.3d at 276, 278 n.4.                   To

require any less notice would be to subvert district courts’

“‘gatekeeper’ role in screening expert testimony,” id. at 278

n.4   (quoting   Gen.      Elec.    Co.    v.    Joiner,   522    U.S.   136,     142

(1997)), and to require appellate judges to function as trial

judges, a role for which they are ill-suited.                    Thus, only where

a defendant made “objections . . . which were sufficient to

provide the district court with notice of the grounds for the

                                          12
objection”      will   this    Court     treat   the   objections         as   properly

preserved for appeal.          Johnson, 617 F.3d at 292 n.6.

      Mack’s counsel did not afford the district court adequate

“notice of the grounds for the objection” that Mack now presses

on appeal.       When the prosecution first called Marston, Mack’s

counsel   objected      that    Marston    had   studied      only    “high      school

English, high school Spanish,” and that he was “not a linguist”

or “a cryptographer or a cryptologist.”                 Given that Marston had

yet to interpret a single intercepted conversation for the jury,

the district court quite understandably construed this objection

to   go   to   Marston’s       general    qualifications      as     an    expert    in

interpreting coded drug-related conversations rather than to the

adequacy of his explanations.             And once the prosecution began to

play recordings of a number of the intercepted conversations,

Mack’s    counsel      never   objected     to   a   single   one     of       Marston’s

specific interpretations.

      To be sure, at one point, Mack’s counsel complained that

Marston had provided “no explanation” for why he identified some

seemingly      ordinary   words    and     phrases     as   coded    references      to

drugs or the drug trade but not others.                 But Mack’s counsel made

this statement while explaining his cross-examination strategy

in a sidebar with the district court, after the prosecution had

questioned the need to play multiple recordings of intercepted

conversations that concededly did not contain coded language.

                                          13
Not once did Mack’s counsel object to the district court that

Marston had inadequately explained his interpretations.                                He thus

did not properly preserve the claim Mack now presses on appeal -

- namely, that Marston “did not reliably apply the principles

and methods to the facts of the case.”

                                            2.

      We thus review Mack’s claim under the familiar plain-error

standard.      Under this standard, a criminal defendant must show

that the district court made “[1] an ‘error’ [2] that is ‘plain’

and [3] that ‘affect[s] substantial rights.’”                          Olano, 507 U.S.

at   732     (last    alteration       in   original).           An    error       “affects

substantial rights,” in turn, if it was prejudicial -- that is,

if it “affected the outcome of the district court proceedings.”

Id. at 734.          A defendant bears the burden of showing that any

forfeited error was prejudicial.                  Id.      But even if a defendant

discharges this burden, “the decision to correct the forfeited

error   [remains]      within    the    sound      discretion         of    the    court    of

appeals,” discretion the court should not exercise “unless the

error   ‘seriously         affect[s]    the      fairness,    integrity           or    public

reputation      of    judicial    proceedings.’”             Id.       at    732       (second

alteration in original) (quoting United States v. Young, 470

U.S. 1, 15 (1985)).

      Even    if     the   district     court      erred    in   admitting         some     of

Marston’s interpretations of the intercepted conversations, Mack

                                            14
cannot show that this error affected her “substantial rights.”

The prosecution introduced ample other incriminating evidence to

support      her    conviction.          For    one,   while       Marston   admittedly

failed to explain some of his interpretations, he adequately

explained a number of others, and the jury could have deemed the

explained interpretations, when combined with the prosecution’s

other evidence, sufficient to find Mack guilty on the conspiracy

charge beyond a reasonable doubt.                   See Wilson, 484 F.3d at 277-

78     (distinguishing           adequately         explained       and      unexplained

interpretations for purposes of plain-error review).                             Moreover,

some incriminating conversations required no interpretation at

all,   as    when    an    individual         called   Mack   to    say   that     he   and

Settles had been driving to Mack’s house in Abingdon when the

police      pulled   them       over   and     arrested     Settles    for    possessing

cocaine.       Even more significant, the intercepted conversations

led the police to search Mack’s home, where they found not only

the mobile phone on which Mack had made and received many of the

intercepted        calls,       but    also     a   digital    scale      with     cocaine

residue; inositol, a cutting agent; and baking soda.                              Although

Mack     contests         the     admissibility        of     Marston’s          testimony

interpreting the intercepted conversations, she does not deny

that these conversations provided the police with the probable

cause needed to obtain a search warrant for her home.                             Finally,

a number of other detectives testified about their surveillance

                                               15
of Mack, including one instance where they observed her meeting

with an individual who was found shortly thereafter with cocaine

in   his    vehicle.        Taken   together,      all    this    other    evidence

supports the jury’s decision to convict Mack on the conspiracy

charge.         Whether or not the district court erred in admitting

some       of     Marston’s     interpretations          of    the       intercepted

conversations,       any    error   did    not    affect      Mack’s     substantial

rights as required under the third prong of Olano and thus does

not warrant reversal of her conviction.



                                         III.

       Mack’s     counsel     objected    at    trial,   and     again    argues   on

appeal, that Detective Penman’s reference to the utility bill

for the Abingdon house contained inadmissible hearsay and that

the district court’s failure to exclude the reference warrants

reversal of Mack’s conviction.             For the reasons that follow, we

disagree.

       Penman’s statement that the utility bill was in Mack’s name

did not in fact contain hearsay. 1               This Court has held that “an

out of court statement is not hearsay if it is offered for the


       1
       The prosecution did not attempt to introduce the utility
bill itself pursuant to the business-records exception to the
hearsay rule, see Fed. R. Evid. 803(6), and thus may not invoke
this exception on appeal.



                                          16
limited purpose of explaining why a government investigation was

undertaken”   rather    than    “to   prove    the        truth    of    the    matter

asserted in the statement.”           United States v. Love, 767 F.2d

1052, 1063 (4th Cir. 1985); see also United States v. Obi, 239

F.3d 662, 668 (4th Cir. 2001).

     In overruling the objection of Mack’s counsel, the district

court   understood   the   prosecution’s       purpose       in    asking       Penman

about the “utilities check” to be to get him to “report the

result of his investigation and state that.”                 The district court

concluded that the prosecution was not attempting “to prove the

truth of the matter asserted” in the utility bill, and we cannot

say that the district court abused its discretion in reaching

this conclusion.

     Moreover,    any   error   committed      by    the     district      court    in

admitting Penman’s reference to the utility bill was harmless

because the prosecution introduced ample admissible evidence to

link Mack to the Abingdon house.            See United States v. Banks,

482 F.3d 733, 741 (4th Cir. 2007).            One detective, for instance,

testified without objection that Mack (and Settles) lived at the

Abingdon house, and multiple detectives testified that they had

observed   Mack   frequently    coming     from     and    going    to    the    house

while she was under surveillance.           Another testified that, when

the police searched the Abingdon house, they discovered Mack

herself, as well as the mobile phone on which she had made and

                                      17
received      the   intercepted    calls.       Finally,      after    the   police

stopped a vehicle in which Settles had been riding and arrested

him for cocaine possession, the driver called Mack to say that

he and Settles had been traveling to the Abingdon house to see

her.       In short, besides Penman’s reference to the utility bill,

there was overwhelming evidence that Mack lived at the Abingdon

house; Penman’s statement was merely cumulative of this other

evidence and thus did not sway the jury’s decision to convict

Mack.



                                       IV.

       Finally, at the close of her trial, Mack asked the district

court to instruct the jury on the meaning of “reasonable doubt”

and    objected     when   the   district    court   denied    her    request,   an

objection she renews on appeal.             This Court has “repeatedly held

that a district court need not, and in fact should not, define

the term ‘reasonable doubt’ even upon request.”                      United States

v. Williams, 152 F.3d 294, 298 (4th Cir. 1998).

       The    district     court   properly    heeded   this     admonition      in

denying Mack’s request for a reasonable-doubt instruction. 2

       2
       Having carefully reviewed the argument made by Mack’s
appellate counsel pursuant to Anders v. California, 386 U.S. 738
(1967), that the district court lacked jurisdiction over Mack,
as well as the arguments made by Mack in her pro se appellate
brief, we find them to be meritless.


                                       18
                             V.

     For the foregoing reasons, the judgment of the district

court is affirmed.

                                                    AFFIRMED




                             19